Fourth Court of Appeals
                               San Antonio, Texas
                                   November 15, 2018

                                   No. 04-17-00625-CV

                                   Deborah H. LUND,
                                       Appellant

                                            v.

             TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                                Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-00468
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
    The Appellee’s Unopposed Motion for Extension of time to file Amended Brief is
GRANTED. The appellee’s amended brief is due on December 10, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court